DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
As to Claim 1:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
A multi-frequency uniformization carrier wave slope random distribution pulse width modulation method:
wherein the method is used to make equivalent bandwidths of harmonic waves centered on various-times carrier frequencies and symmetrically distributed increase to enlarge a range of uniform distribution of the harmonic waves in a frequency domain, . . . 
 . . . wherein a probability statistical parameter of the random carrier wave sequence is set in advance, and an average carrier frequency of the random carrier wave sequence is fav, 
a variance of a corresponding random carrier period is To2 and a repetition time of the random carrier wave sequence is T, so as to control a frequency domain distribution of output voltage harmonic waves; and
the average carrier frequency fav of the random carrier wave sequence is equal to a frequency of the modulating wave.
As to Claim 3:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
A multi-frequency uniformization carrier wave slope random distribution pulse width modulation method, 
wherein the method is used to make equivalent bandwidths of harmonic waves centered on various-times carrier frequencies and symmetrically distributed increase to enlarge a range of uniform distribution of the harmonic waves in a frequency domain, . . . 
 . . . (2) determining a multiple n of an equivalent carrier frequency f of the random carrier wave sequence, and selecting a matched main circuit topology for carrier wave phase-shifting pulse width modulation; and
(3) inputting the switch device drive signal generated in (1) into the main circuit topology of (2) to perform multi-frequency uniformization carrier wave slope random distribution pulse width modulation;
wherein the multiple n of the equivalent carrier frequency f is equal to 4, and the main circuit topology comprises an inverter module with double H- bridges cascaded.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose telephone number is (303) 297-4243.  The examiner can normally be reached on Mon - Fri 8:30 - 5 ET Office.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/             Examiner, Art Unit 2849
/Menatoallah Youssef/             SPE, Art Unit 2849